DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application has PRO 62/902,040 09/18/2019.

Information Disclosure Statement
4.           The information disclosure statement (IDS), filed on 08/03/20, 04/07/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of claims 9-17 directed to a method and species (i) an iron containing compound in water, (ii) calcium ions, and (iii) anionic acrylamide copolymer in the reply filed on 08/30/21 is acknowledged.
           Claims 1-8, 18-20 have been cancelled, new claims 21-31 have been added, and pending claims 9-17, 21-31 are examined in this Office action.
Claim Rejections - 35 USC § 102
6.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.       Claims 9-15, 17, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolla (H. Kolla et al, Friction reducers as water management aids in hydraulic fracturing, SPE 164493, 2013). 
           Regarding claims 9-12, Kolla discloses a method of preparing a fracturing fluid comprising preparing a laboratory treatment fluid on a basis of diluted treatment fluid model by dissolving ions such as iron ions, calcium ions, magnesium ions, sodium ions, barium ions, chloride ions, and combinations thereof (page 2 , last para , table 1), screening plurality of friction reducer polymer against the laboratory treatment fluid, selecting at least one friction reducer from the plurality of friction reducer based on the step of screening, and preparing a fracturing fluid including at least one friction reducer comprising anionic friction reducer (page 2, para 6, page 3, last para, page 4, para 1). Thus, Kolla meet the requirement of claims 9-12. 
          Regarding claims 13, 23, Kolla discloses preparing a laboratory treatment fluid on a basis of diluted treatment fluid model by dissolving ions such as iron ions, calcium ions, magnesium ions, sodium ions, barium ions, chloride ions, and combinations thereof, wherein the concentration of the ions in the treatment fluid is in about 225% of 
          Regarding claim 14, Kolla discloses the diluted treatment fluid model is based at least in part on measurement of a volume of formation brine and concentration of dissolved species therein and a volume of treatment fluid and concentration of dissolved species therein (synthetic brine prepared either by municipal water, hard surface water, flowback or produced water baed on literature or analyzing filed samples; page 2, last para, table 1).
            Regarding claims 15, 22, Kolla discloses anionic friction reducer such as polyacrylamide (abstract, page 2, para 4).
             Regarding claim 17, Kolla discloses the fracturing fluid (abstract, page 2, para 6). The term “fracturing fluid” implicitly teaches introducing it into a subterranean formation. 

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.        Claims  16, 21, 25-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla as applied to claims 9-10 above, and further in view of Frederick (US 2016/0017203).
             Kolla includes the features of claims 9-10 above. 
             Regarding claim 16, Kolla discloses friction reducing polymer and water (abstract) but does not disclose proppant.
             However, Frederick discloses a friction reducing fracturing fluid include friction reducing polymer and water having multivalent ions such as iron in its ferrous and ferric forms in an amount of at least 1000 ppm and proppant, wherein proppant prevent the fracture from closing when hydraulic pressure is released (para [0011], [0092]-[0093], [0095]).
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Kolla with addition of proppant, as taught by Frederick to prevent the fracture from closing when hydraulic pressure is released.
            Regarding claim 21, 28, Kolla does not disclose friction reducer in amount of about 0.1 gpt to about 4 gpt.
             However, Frederick discloses a friction reducing fracturing fluid include friction reducing polymer and water having multivalent ions such as iron in its ferrous and ferric forms in an amount of at least 1000 ppm, wherein the friction reducing polymer is used 
              At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Kolla with the aforementioned teachings of Frederick to provide a friction reducing fluid composition comprising the friction reducing polymer in an amount of from 0.5 to 3 gpt in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
             Regarding claims 25, 30, Kolla does not disclose subjecting the fracturing fluid to a wellbore pressure and a wellbore temperature to simulate a wellbore condition.
             However, Frederick discloses a friction reducing fracturing fluid include friction reducing polymer and water having multivalent ions such as iron in its ferrous and ferric forms, wherein the fracturing fluid is subjected to a wellbore pressure and a wellbore temperature to stimulate a wellbore operation (para [0011], [0091]-[0093], [0096]-[0097]).
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to subject the fracturing fluid in Kolla to a wellbore pressure and a wellbore temperature, as taught by Frederick to stimulate a wellbore operation.  
             Regarding claim 26, Kolla does not disclose the amount of iron ion is in the range of from about 1500 to about 2500 ppm.

         At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Kolla with the aforementioned teachings of Frederick to provide a friction reducing fluid composition comprising water having multivalent ions such as iron in its ferrous and ferric forms in an amount of at least 1000 ppm in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
            Regarding claim 27, Kolla discoses produced water, fresh water, ground water or surface water (table 1, page 2 last para).
11.        Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kolla as applied to claim 9 above, and further in view of Wylie (US 2007/0187146).
             Kolla includes the features of claim 9 above.
             Regarding claim 24, Kolla does not disclose the diluted treatment fluid model is based at least in part on measurements made using open-hole, cased hole, and seismic logging techniques to determine a volume of formation brine and concentration 
            However, Wylie  discloses during the fracturing operation a geological analyses such as open hole, cased hole, seismic and logging are utilized to determine what type of formation structure, pressures, and lithology make-ups are present, this allows one to formulate the sealants, chemical casing, settable spots, cements and drilling mud compositions, and fluid volumes to hold back the formations (para [0140], [0157], [0434]). Thus, Wylie provides a guidance to determine the fluid types and fluid volumes.
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Kolla with the aforementioned teachings of Wylie to use a geological analyses such as open hole, cased hole, seismic and logging to determine fluid types and fluid volumes required to hold back the formations during the fracturing operation.
12.        Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kolla as applied to claims 9-10 above, and further in view of Jackson (US 9315722).
             Kolla includes the features of claims 9-10 above.
             Regarding claim 29, Kolla does not disclose the iron containing compound is FeCl2.
            However, Jackson discloses a friction reducing fracturing fluid include friction reducing polymer and water having multivalent ions such as iron, e.g. FeCl2. (column 2, lines 13-26, table 1).
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Kolla with the aforementioned teachings of Jackson to provide 2 in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
13.       Claims 16, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kolla as applied to claim 9 above, and further in view of Dill (US 4466893).
             Kolla includes the features of claim 9 above.
             Regarding claim 29, Kolla does not disclose proppant in amount of about 0.1 ppg to about 14 ppg.
            However, Dill discloses a friction reducing fracturing fluid include friction reducing agent and proppant in amount of about 0.25 ppg to about 15 ppg  (column 2, lines 60-68, claims 13, 18-19), overlapping instant claim range.
             At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Kolla with the aforementioned teachings of Dill to provide a friction reducing fluid composition comprising proppant in amount of about 0.25 ppg to about 15 ppg to prevent the fracture from closing when hydraulic pressure is released.

Conclusion
14.        Reference Riley (US 2019/0153303), Li (US 2016/0075942), and Li (US 2009/0023613) were cumulative in nature to the above rejection and thus not set forth.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766